Case: 17-11754    Date Filed: 06/22/2018   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11754
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:15-cr-00336-MSS-JSS-2



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JOSE MANOLO MORALES GOMEZ,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 22, 2018)

Before TJOFLAT, WILLIAM PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

      Mark W. Ciaravella, appointed counsel for Jose Manolo Morales Gomez in

this direct criminal appeal, has moved to withdraw from further representation of
              Case: 17-11754     Date Filed: 06/22/2018   Page: 2 of 2


the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no issues of arguable merit, counsel’s

motion to withdraw is GRANTED, and Gomez’s conviction and sentence are

AFFIRMED.




                                         2